Name: Commission Regulation (EC) No 509/2002 of 21 March 2002 amending Annex II to Council Regulation (EC) No 1255/1999 on the common organisation of the market in milk and milk products
 Type: Regulation
 Subject Matter: agricultural policy;  processed agricultural produce;  agricultural structures and production;  foodstuff
 Date Published: nan

 Avis juridique important|32002R0509Commission Regulation (EC) No 509/2002 of 21 March 2002 amending Annex II to Council Regulation (EC) No 1255/1999 on the common organisation of the market in milk and milk products Official Journal L 079 , 22/03/2002 P. 0015 - 0015Commission Regulation (EC) No 509/2002of 21 March 2002amending Annex II to Council Regulation (EC) No 1255/1999 on the common organisation of the market in milk and milk productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 1670/2000(2), and in particular Article 31(14) thereof,Whereas:(1) Article 31 of Regulation (EC) No 1255/1999 provides for the granting of refunds for certain products covered by that Regulation when they are exported in the form of the products listed in Annex II thereto.(2) Commission Regulation (EC) No 2031/2001 of 6 August 2001 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff(3) amends the Combined Nomenclature for certain products.(3) Annex II to Regulation (EC) No 1255/1999 should consequently be amended.(4) The amendments should apply from the date of application of Regulation (EC) No 2031/2001.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1In Annex II to Regulation (EC) No 1255/1999, the line: ">TABLE>"is replaced by the following: ">TABLE>"Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 March 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 193, 29.7.2000, p. 10.(3) OJ L 279, 23.10.2001, p. 1.